    Case 3:14-cv-01142-HZ        Document 725      Filed 11/13/18    Page 1 of 2




Robert A. Shlachter, OSB No. 911718
Email: rshlachter@stollberne.com
Joshua L. Ross, OSB No. 034387
Email: jross@stollbeme.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 S.W. Oak Street, Suite 500
Portland, OR 97204
Telephone:    (503) 227-1600
Facsimile:    (503) 227-6840

Bruce G. Vanyo (admitted Pro Hae Vice)
Email: bruce@kattenlaw.com
Andrew G. Klevorn (admitted Pro Hae Vice)
Email: andrew.klevorn@kattenlaw.com
Richard H. Zelichov (admitted Pro Hae Vice)
Email: richard.zelichov@kattenlaw.com
Christina L. Costley (admitted Pro Hae Vice)
Email: christina.costley@kattenlaw.com
Yonaton M. Rosenzweig (admitted Pro Hae Vice)
Email: yoni.rosenzweig@kattenlaw.com
KATIEN MUCHIN ROSENMAN LLP
2029 Century Park East, Suite 2600
Los Angeles, CA 90067-3012
Telephone:     (310) 788-4400
Facsimile:     (310) 788-4471
Counsel for Defendants Amdocs Management Limited; Amdocs, Inc.

                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION


VESTA CORPORATION,                              Case No.: 3: 14-cv-01142-HZ
                   Plaintiff.
                                            JOINT STIPULATION OF VOLUNTARY
                   v.                       DISMISSAL WITH PREJUDICE
AMDOCS MANAGEMENT LIMITED;
AMDOCS, INC.,
                   Defendants.




              JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
 Case 3:14-cv-01142-HZ                Document 725            Filed 11/13/18          Page 2 of 2




        Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Vesta Corporation and Defendants
Amdocs Management Limited and Amdocs, Inc., by and through their respective counsel below,
hereby stipulate to the dismissal with prejudice of all claims presently existing or previously
asserted in the above-captioned action. Each of the parties shall bear its own costs, attorneys' fees,
and all other expenses incurred in connection with this action.

RESPECTFULLY SUBMITTED this13
                           _th day of November 2018.

PERKINS COIE LLP



Steph IF, English, SB No. 730843                    o er '.A S achter, SB No. 911718
SEng ,,h@pcrkinscoie.com                          rschlachter@stollberne.com
Ericl< J. Haynie, OSB No. 982482                  Joshua L. Ross, OSB No. 034387
EHaynie@perkinscoie.com                           jross@stollberne.com
Julia E. Markley, OSB No. 000791                  STOLL STOLL BERNE LOKTING &
JMarkley@perkinscoie.com                          SHLACHTER, P.C.
1120 N.W. Couch Street, 10th Floor                209 SW Oak Street, Suite 500
Portland, OR 97209-4128                           Portland, OR 97204
Telephone: 503.727.2000
Facsimile: 503.727.2222                           Bruce G. Vanyo (admitted pro hac vice)
                                                  bruce@kattenlaw.com
Attorneys for Plaintiff                           Andrew G. Klevorn (admitted pro hac vice)
                                                  Email: andrew.klevorn@kattenlaw.com
                                                  Richard H. Zelichov, (admitted pro hac vice)
                                                  richard.zelichov@kattenlaw.com
                                                  Christina L. Costley (admitted pro hac vice)
                                                  Christina.costlcy@kattenlaw.com
                                                  Yonaton M. Rosenzweig (admitted pro hac vice)
                                                  Yoni.rosenzweig@kattenlaw.com
                                                  KATTEN MUCHIN ROSENMAN LLP
                                                  2029 Century Park East, Suite 2600
                                                  Los Angeles, CA 90067-3012
                                                  Attorneys for Defendants




------------------'~--------------·-·--·-
       JOINT STIPULATION OF VOLUNTARY DISMISSAL WITII PREJUDICE
